EXHIBIT 99.2 PSB Financial Corp Unaudited Combined Consolidated Balance Sheet (in thousands) September 30, 2012 Assets Cash and due from banks $ Federal funds sold Time Deposits in other banks 0 Securities available-for-sale Securities held-to-maturity - Other investments Loans Allowance for loan losses ) Loans, net of allowance Bank premises and equipment, net Accrued interest receivable Goodwill Other assets Total Assets $ Liabilities and Stockholders' Equity Liabilities: Deposits $ Notes payable Securities sold under repurchase agreements Junior subordinated debenture Other liabilities Total liabilities Stockholders' Equity: Preferred stock Common stock Additional paid-in-capital Unearned ESOP shares ) Accumulated other comprehensive income Treasury stock - Retained earnings Total stockholders' equity Total Liabilities and Stockholders' Equity $ PSB Financial Corp Unaudited Combined Consolidated Statement of Operations (in thousands) September 30, 2012 Interest income: Loans, including fees $ Investments Federal funds sold 13 Interest bearing deposits in other banks 37 Total interest income Interest expense: Deposits Other borrowings Junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges on deposits Gain or loss on securities, net ) Other charges and fees Total non-interest income Non-interest expenses: Salaries and employee benefits Occupancy expense FDIC Insurance Other Total non-interest expenses Income before income taxes Provision for income taxes Net earnings $ Dividends on preferred stock Net earnings available to common shareholders $
